COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Humphreys, Causey and Senior Judge Clements
              Argued at Richmond, Virginia


              DAVID MATTHEW GARNETT
                                                                            MEMORANDUM OPINION*
              v.     Record No. 0767-21-2                               JUDGE DORIS HENDERSON CAUSEY
                                                                               OCTOBER 25, 2022
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                                               Ricardo Rigual, Judge

                               Mark D’Antonio, Senior Trial Attorney (Office of the Public
                               Defender, on briefs), for appellant.

                               Ken J. Baldassari, Assistant Attorney General (Jason S. Miyares,
                               Attorney General; Stephen J. Sovinsky, Assistant Attorney General,
                               on brief), for appellee.


                     David Matthew Garnett (“appellant”) appeals the judgment of the Circuit Court of

              Spotsylvania County revoking his previously suspended sentences. Appellant argues that the

              trial court abused its discretion when it revoked his entire suspended sentences and “failed to

              suspend any portion of [his] revoked sentence.” For the reasons below, we affirm the trial

              court’s judgment.

                                                        BACKGROUND

                     In 2010, the trial court convicted appellant of statutory burglary, petit larceny, possession

              of a controlled substance, and possession of burglary tools. The trial court sentenced appellant to

              a total of six years and twelve months of incarceration. The trial court suspended three years and

              eighteen months, conditioned upon ten years of good behavior and indefinite supervised




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
probation. In 2014, the trial court revoked and resuspended “all but 1 year” of appellant’s

currently active sentences.1

       In 2017, appellant pleaded guilty under a written plea agreement to possession of a

Schedule I or II controlled substance. The trial court sentenced appellant to five years of

imprisonment with four years and six months suspended, conditioned upon ten years of good

behavior and indefinite supervised probation “for a time period not to exceed 10 years.” Based

on appellant’s new conviction, the trial court revoked appellant’s previously suspended sentences

with two years and twelve months resuspended. In 2019, the trial court revoked appellant’s

sentence of six years and eighteen months and resuspended all but twelve months, conditioned

upon five years of good behavior, indefinite supervised probation “not to exceed the good

behavior period,” and successful completion of the Community Corrections Alternative Program

(“CCAP”) program.

       In February 2021, appellant’s probation officer requested that a show cause hearing be

scheduled because appellant had failed to report for his scheduled CCAP intake appointment.

Based on the reported violation, the Commonwealth moved for revocation of appellant’s

suspended sentences. While the revocation proceedings were pending, appellant’s probation

officer filed two addenda: the first reported that appellant had been arrested for his current

probation violation; the second reported that appellant had been convicted of falsely identifying

himself to law enforcement.

       At the revocation hearing on June 22, 2021, appellant pleaded guilty to violating the terms

of his previously suspended sentences. The trial court admitted the probation officer’s violation



       1
         The 2014 “Show Cause Revocation Order,” in revoking and resuspending portions of
appellant’s sentence, discusses two prior convictions—one from 2002 and one from 2006. At
the revocation hearing at issue here, however, the trial court noted that appellant had active
sentences dating back to as far as 2010.
                                               -2-
report and the two addenda into evidence. Based on appellant’s plea and the evidence, the trial

court found that appellant had violated the terms of his previously suspended sentences. Turning

to the question of an appropriate sentence, the Commonwealth proffered appellant’s criminal

history, which the trial court admitted over appellant’s objection.

       Appellant testified and acknowledged that he had a “lengthy [criminal] history.” In

December 2020, he was released “early” from incarceration because of the COVID-19 pandemic.

Upon his release, appellant returned home and checked in with his probation officer. In January

2021, appellant was instructed to report to CCAP on February 5, 2021. Despite appellant’s

acknowledged need for substance abuse treatment to combat his twenty-year cocaine addiction, he

failed to report to CCAP as instructed. Appellant explained that his “bad side won out” because he

did not want to be “confined again.” When the police stopped him two months later, appellant

“pretty much figured” they were looking for him, “panic[ked],” and gave the officers a false name.

Appellant testified that he was fifty-seven years old, but he had “some fight left” in him. He

wanted to use that fight to complete CCAP because he had “never had a chance” to address his

drug addiction; he was only sentenced to “prison time.”

       On cross-examination, appellant acknowledged that this was his fourth probation

revocation and that he still “owe[d]” the trial court CCAP. Appellant contended that he did not

deserve an active sentence because “all [he] did was not go to the program.”

       In arguing the appropriate sentence, appellant asked the trial court to impose “six months

or so” of incarceration—an amount of “time that would [not] negate his ability” to participate in

CCAP. Appellant acknowledged that he had made “a really terrible decision” in not reporting to

CCAP intake, which was compounded when he later gave the officers a false name; however,

but for the new misdemeanor conviction, the revocation guidelines recommended probation/no

incarceration. Notwithstanding his significant criminal history and the substantial amount of

                                                 -3-
time “over his head,” appellant argued that his past failures should not prevent him from

receiving the “help that he needs now.”

       In contrast, the Commonwealth argued that appellant’s case warranted “full revocation”

of his previously suspended sentences. The record demonstrated that during the suspension

period appellant had obtained “multiple” convictions and probation violations, including the new

conviction for providing false identification to law enforcement. The Commonwealth noted that

this was appellant’s fourth probation revocation and he “should not be rewarded” with CCAP

after he “blew it off completely.”

       Appellant acknowledged his criminal history. Appellant assured the trial court that he

was “not one to make excuses” and understood there were consequences for his actions. He

asked the trial court for help addressing his drug addiction, stating that CCAP was “not a

reward,” but “a chance to save [his] life.”

       The trial court found that appellant’s testimony that he “never had a chance to help himself”

was “factually false” because appellant had received repeated “chances,” but he chose not to go to

CCAP. The trial court found that it was “clear” that appellant would not benefit from probation and

revoked the balance of appellant’s previously suspended sentences, reimposing the remaining

balance of five years and eighteen months of incarceration. Appellant filed a pro se motion to

modify his sentence, which the trial court denied. This appeal follows.

                                              ANALYSIS

       Appellant argues that the trial court abused its discretion in failing to suspend any portion of

his revoked sentences because it did not consider the rehabilitative purpose of Code § 19.2-306 (the

revocation statute) or his mitigating evidence.

       After suspending a sentence, a trial court “may revoke the suspension of sentence for any

cause the court deems sufficient that occurred at any time within the probation period, or within the


                                                  -4-
period of suspension fixed by the court.” Code § 19.2-306(A). “When a defendant fails to comply

with the terms and conditions of a suspended sentence, the trial court has the power to revoke the

suspension of the sentence in whole or in part.” Alsberry v. Commonwealth, 39 Va. App. 314, 320

(2002). “In revocation appeals, the trial court’s ‘findings of fact and judgment will not be reversed

unless there is a clear showing of abuse of discretion.’” Jacobs v. Commonwealth, 61 Va. App.

529, 535 (2013) (quoting Davis v. Commonwealth, 12 Va. App. 81, 86 (1991)). “The evidence is

considered in the light most favorable to the Commonwealth, as the prevailing party below.” Id.

        “A new conviction certainly constitutes good cause to revoke the suspension of a previously

imposed sentence.” Booker v. Commonwealth, 61 Va. App. 323, 338 (2012) (“[T]he court below

did not abuse its discretion in revoking the entirety of appellant’s eight-year suspended sentence in

light of th[e] new conviction.”); see Burnham v. Commonwealth, 298 Va. 109, 117-18 (2019) (“By

committing new crimes, the defendant violated the long[-]established implicit condition of good

behavior. Consequently, the court possessed the authority to revoke his previously suspended

sentence for crimes committed during the period of suspension.” (emphases added)); Alsberry, 39

Va. App. at 316-17, 321-22 (upholding trial court’s decision to revoke the defendant’s probation

and reimpose “the entire balance of his previously suspended sentence, a total of twenty-four years

and five and one-half months,” when the defendant had new misdemeanor convictions2 and was

before the court for his fourth probation violation).

        When a trial court revokes a suspended sentence and reimposes some or all of the time, “we

may presume that the court considered th[e] rehabilitative purpose [of Code § 19.2-306]” in making



        2
         The defendant in Alsberry had new convictions for “misdemeanor destruction of private
property” and “being a Peeping Tom.” 39 Va. App. at 316. Alsberry does not specify what
section of the Code the defendant violated in “being a Peeping Tom,” but appellant likely
violated Code § 18.2-130, entitled “Peeping or spying into dwelling or enclosure.” At the time
of Alsberry’s conviction, a violation of Code § 18.2-130 was a misdemeanor. See Code
§ 18.2-130(E) (1999).
                                               -5-
its decision. Esparza v. Commonwealth, 29 Va. App. 600, 609 (1999); see id. (observing that

“every act of a court of competent jurisdiction is presumed to have been rightly done” (citing

Samuels v. Commonwealth, 27 Va. App. 119, 129 (1998))). “Barring clear evidence to the contrary,

this Court will not presume that a trial court purposefully ignored mitigating factors in blind pursuit

of a harsh sentence.” Bassett v. Commonwealth, 13 Va. App. 580, 584 (1992); see id. at 583-84

(upholding trial court’s imposition of the maximum sentence where the court “noted defendant’s

argument for mitigation and, in the same sentence, concluded that the factors cited by defendant

failed to justify overlooking defendant’s ruthless behavior”).

        Here, we hold that the trial court did not err in revoking appellant’s entire suspended

sentences and reimposing the remaining balance. Appellant’s new misdemeanor conviction3 for

falsely identifying himself to law enforcement is good cause to revoke the suspension of a

previously imposed sentence. An implicit condition of appellant’s suspended sentences was good

behavior, and committing new crimes violates this condition. Additionally, the trial court is

presumed to have considered the rehabilitative purpose of Code § 19.2-306 in making its ruling.

Lastly, there is “no clear evidence” that the court ignored appellant’s mitigating evidence. The trial

court specifically referenced appellant’s mitigation evidence in making its ruling, finding

appellant’s testimony “factually false.” Instead, the trial court found that, given appellant’s lengthy

criminal history and the repeated “chances” appellant had received, it was “clear” that appellant

would not benefit from probation. Thus, we hold that the trial court did not abuse its discretion and

uphold its revocation of appellant’s suspended sentences and reimposition of five years and eighteen

months of incarceration.




        3
            See Code § 19.2-82.1.
                                                 -6-
                                   CONCLUSION

For the reasons stated above, the trial court’s judgment is affirmed.

                                                                        Affirmed.




                                         -7-